Citation Nr: 0917576	
Decision Date: 05/11/09    Archive Date: 05/19/09

DOCKET NO.  07-35 142	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to service connection for a left hip 
disorder, to include arthritis. 

2.  Entitlement to service connection for a back disorder, to 
include as secondary to service connected shrapnel wounds of 
the right calf and right shoulder. 

3.  Entitlement to service connection for a left calf 
condition. 

4.  Entitlement to service connection for a left hand 
condition with arthritis.  

5.  Entitlement to an increased rating for a shrapnel wound 
of the medial and superior border of the right clavicle with 
a retained foreign body in the supraclavicular area; 
supraspinatus tendonitis and mild degenerative joint disease 
of the right shoulder, currently rated as 30 percent 
disabling.  

6.  Entitlement to an increased rating for a shrapnel wound 
of the volar aspect of the left forearm with sensory 
disturbance, currently rated as 20 percent disabling.  

7.  Entitlement to an increased (compensable) initial rating 
for an 8 centimeter scar of the left elbow. 

8.  Entitlement to an increased (compensable) rating for a 
superficial shrapnel wound of the right calf, Muscle Group 
XI. 

9.  Entitlement to an increased initial rating for post-
traumatic stress disorder (PTSD), currently rated as 50 
percent disabling. 


REPRESENTATION

Appellant represented by:	Richard J. Mahlin, Attorney


ATTORNEY FOR THE BOARD

J. Andrew Ahlberg, Counsel


INTRODUCTION

The Veteran served on active duty from March 1968 to March 
1970.

This case comes before the Board of Veterans' Appeals 
(hereinafter Board) on appeal from adverse action by the 
Department of Veterans Affairs (hereinafter VA) Regional 
Office in Lincoln, Nebraska, (hereinafter RO).  


FINDINGS OF FACT

1.  A left hip disorder was not shown during service and 
there is no competent evidence linking a left hip disorder to 
service.

2.  A back disorder was not shown during service and there is 
no competent evidence linking a back disorder to service or 
service-connected shrapnel wounds of the right calf and right 
shoulder. 

3.  A left calf disorder was not shown during service and 
there is no competent evidence linking a left calf disorder 
to service.

4.  A left hand disorder was not shown during service and 
there is no competent evidence demonstrating that there is a 
current left hand disorder, aside from that contemplated by 
the ratings assigned for the shrapnel wound of the volar 
aspect of the left forearm and left wrist tendonitis, that is 
the result of service.  

5.  Severe muscle disability in the right shoulder is not 
shown and motion in the right arm is not limited to a 
position to 25 degrees from the side.     

6.  Residuals of a shrapnel wound of the volar aspect of the 
left forearm with sensory disturbance do not result in more 
than moderate impairment.  

7.  The 8 centimeter scar of the left elbow is not unstable, 
tender or painful on examination or objective demonstration; 
this scar does not result in any limitation of motion or 
other functioning.  

8.  The 8 centimeter scar of the left elbow does not result 
in deep scarring and does not involve an area of 144 square 
inches or 929 square centimeters or greater.  

9.  The superficial shrapnel wound of the right calf, Muscle 
Group XI, results in no more than slight muscle disability. 

10.  The objective evidence does not reflect that the 
Veteran's PTSD results in occupational and social impairment 
with deficiencies in most areas, such as family relations, 
judgment, thinking, or mood, due to such symptoms as suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control; spatial 
disorientation; or neglect of personal appearance and 
hygiene.  


CONCLUSIONS OF LAW

1.  A left hip disorder was not incurred in or aggravated by 
service and arthritis of the left hip may not be presumed to 
have been so incurred.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 
3.309 (2008). 

2.  A back disorder was not incurred in or aggravated by 
service and is not proximately due to or the result of 
service connected shrapnel wounds of the right calf or right 
shoulder.  38 U.S.C.A. §§ 1110, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.303, 3.310 (2008). 
 
3.  A left calf condition was not incurred in or aggravated 
by service.  38 U.S.C.A. §§ 1110, 5103A, 5107 (West 2002); 
38 C.F.R. § 3.303 (2008). 

4.  A left hand disorder was not incurred in or aggravated by 
service and arthritis of the left hand may not be presumed to 
have been so incurred.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 
3.309 (2008). 

5.  The criteria for a rating in excess of 30 percent for a 
shrapnel wound of the medial and superior border of the right 
clavicle with a retained foreign body in the supraclavicular 
area; supraspinatus tendonitis and mild degenerative joint 
disease of the right shoulder are not met.  38 U.S.C.A. 
§§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. §§ 4.71a, 4.73, 
DCs 5201, 5301 (2008).   

6.  The criteria for a rating in excess of 20 percent for 
shrapnel wound of the volar aspect of the left forearm with 
sensory disturbance are not met.  38 U.S.C.A. §§ 1155, 5013A, 
5107 (West 2002); 38 C.F.R. §4.124a, Diagnostic Code 8615 
(2008).

7.  The criteria for a compensable rating for an 8 centimeter 
scar of the left elbow are not met.  38 U.S.C.A. §§ 1155, 
5103A, 5107 (West 2002); 38 C.F.R. § 4.118, DC 7802 (2008).   

8.  The criteria for a compensable rating for residuals of a 
shell fragment wound of the right calf, Muscle Group XI, are 
not met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.102, 
3.321, Part 4, 4.73, DC 5311 (2008). 

9.  The criteria for an initial rating in excess of 50 
percent for PTSD are not met.  38 U.S.C.A. §§ 1155, 5103A, 
5107 (West 2002); 38 C.F.R. § 4.130, Diagnostic Code (DC) 
9411 (2008).   
 

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist 

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002 & Supp. 
2005)), imposes obligations on VA in terms of its duties to 
notify and assist claimants.  First with regard to the duty 
to notify, in letters dated in May 2006, December 2006, and 
October 2007, the RO advised the claimant of the information 
necessary to substantiate the claims at issue.  He was also 
informed of his and VA's respective obligations for obtaining 
specified different types of evidence.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  He was provided with 
information regarding ratings and effective dates in these 
letters.  See Dingess v. Nicholson, 19 Vet. App. 473 (2006).  
The requirement of requesting that the claimant provide any 
evidence in his possession that pertains to the claim was 
eliminated by the Secretary during the course of this 
appeal.  See 73 Fed. Reg. 23353 (final rule eliminating 
fourth element notice as required under Pelegrini II, 
effective May 30, 2008).  Any error related to this element 
is harmless.  

Although all of the above letters were not sent prior to 
initial adjudication of the Veteran's claims, they were 
followed by readjudication and the issuance of a supplemental 
statement of the case in March 2008.  See Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a 
fully compliant VCAA notification followed by readjudication 
of the claim, such as an SOC or SSOC, is sufficient to cure a 
timing defect).  The actions of the RO have served to provide 
the Veteran with actual notice of the information needed to 
prevail in his claims, and the RO has not committed any 
notification error that has affected the essential fairness 
of the adjudication.  See Sanders v. Nicholson, 487 F.3d 881 
(Fed. Cir. 2007).  Therefore, the Board finds that there was 
no prejudicial error; notification errors did not affect the 
essential fairness of the adjudication.  See Dunlap v. 
Nicholson, 21 Vet. App. 112 (2007).  

In order to satisfy the first element for increased-
compensation claims, such as the claims for increased ratings 
for the disabilities, aside from PTSD and the scar of the 
left elbow on appeal, section 5103(a) compliant notice must 
meet the following four part test: 

(1) that the Secretary notify the claimant that, to 
substantiate a claim, the claimant must provide, or ask the 
Secretary to obtain, medical or lay evidence demonstrating a 
worsening or increase in severity of the disability and the 
effect that worsening has on the claimant's employment and 
daily life; 

(2) if the Diagnostic Code under which the claimant is rated 
contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect of that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant; 

(3) the claimant must be notified that, should an increase in 
disability be found, a disability rating will be determined 
by applying relevant Diagnostic Codes, which typically 
provide for a range in severity of a particular disability 
from noncompensable to as much as 100 percent (depending on 
the disability involved), based on the nature of the symptoms 
of the condition for which disability compensation is being 
sought, their severity and duration, and their impact upon 
employment and daily life; 

(4) the notice must also provide examples of the types of 
medical and lay evidence that the claimant may submit (or ask 
the Secretary to obtain) that are relevant to establishing 
entitlement to increased compensation, e.g., competent lay 
statements describing symptoms, medical and hospitalization 
records, medical statements, employer statements, job 
application rejections, and any other evidence showing an 
increase in the disability or exceptional circumstances 
relating to the disability.  2008).  Vazquez-Flores v. Peake, 
22 Vet. App. 37 (2008).  

As for the claims for increased initial ratings for PTSD and 
an 8 centimeter scar of the left elbow, while none of the 
notification letters informed him of the information needed 
to support a claim for a higher ratings for these 
conditions., the Federal Circuit held that 38 U.S.C. § 
5103(a) does not require VA to provide notice of the 
information and evidence necessary to substantiate a claim 
upon receipt of a notice of disagreement with the rating and 
effective date assigned by a RO for an award of benefits.  
See Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  In 
this regard, once the August 2006 rating decision was made 
awarding service connection, effective dates, and ratings for 
PTSD and an 8 centimeter scar of the left elbow, section 
5103(a) notice had served its purpose, as the claims had 
already been substantiated.  See Sutton v. Nicholson, 20 Vet. 
App. 419 (2006).  As such, a discussion of whether sufficient 
notice has been provided with respect to the claims for 
increased compensation for PTSD and an 8 centimeter scar of 
the left elbow is not necessary because the Vazquez-Flores 
notice requirements apply to a claim for increase and not 
claims for initial ratings such as the claims for increased 
compensation for PTSD and an 8 centimeter scar of the left 
elbow.  Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).  
Nonetheless, the Veteran was provided with general 
information regarding ratings and information concerning 
effective dates by the May 2006, December 2006 and October 
2007 letters as indicated above.  See Dingess, supra. 

With respect to other claims for increased compensation, for 
the following reasons, the Board finds that the elements of 
the Vazquez-Flores test have either been met or that any 
error is not prejudicial.  

Preliminarily, the Board notes that the notice provided in 
this case was issued prior to the decision in Vazquez-Flores.  
As such it does not take the form prescribed in that case.  
Failure to provide pre-adjudicative notice of any of the 
necessary duty to notify elements is presumed to create 
prejudicial error.  Lack of prejudicial harm may be shown in 
three ways:  (1) that any defect was cured by actual 
knowledge on the part of the claimant, (2) that a reasonable 
person could be expected to understand from the notice what 
was needed, or (3) that a benefit could not have been awarded 
as a matter of law.  Id., at 887; see also Mayfield v. 
Nicholson, 19 Vet. App. 103, (2005), rev'd on other grounds, 
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  The 
Federal Circuit indicated that this was not an exclusive list 
of ways that error may be shown to be non prejudicial.  In 
order for the Court to be persuaded that no prejudice 
resulted from a notice error, the record must demonstrate 
that, despite the error, the adjudication was nevertheless 
essentially fair.  See also Dunlap, supra.  

Prior to the initial adjudication of the claims, the RO sent 
the Veteran a May 2006 letter which requested that the 
Veteran provide evidence describing how the disabilities at 
issue had increased in severity.  In addition, the Veteran 
was questioned about the effect that worsening has on his 
employment and daily life during the course of the 
examinations examination performed in association with these 
claims in June 2006, July 2006, March 2007 and November 2007.  
The Board finds that the notice given, the questions directly 
asked and the responses provided by the Veteran at his 
examinations show that he knew that the evidence needed to 
show that his disabilities had worsened and what impact that 
had on his employment and daily life.  As the Board finds 
Veteran had actual knowledge of the requirement, any failure 
to provide him with adequate notice is not prejudicial.   The 
Board finds that the first criterion is satisfied.  See 
Vazquez-Flores.  

As to the second element, the Board notes that the Veteran 
was provided notice of the specific criteria necessary for 
increased compensation for the service connected disabilities 
at issue in August 2006 and March 2007 rating decisions and 
October 2007 statement of the case which were followed by 
readjudication and issuance of a supplemental statement of 
the case in March 2008.  As such, the Board finds that 
Vazquez-Flores element two notice has been satisfied.  See 
Prickett, Sanders, supra.   

As to the third element, the Board notes that the Veteran was 
provided notice that a disability rating would be determined 
by application of the ratings schedule and relevant 
Diagnostic Codes based on the extent and duration of the 
signs and symptoms of his disability and their impact on his 
employment and daily life by way of letters dated in May 
2006, December 2006, and October 2007 that provided the 
Veteran with VCAA notice regarding disability rating and 
effective date matters.  Again, these letters were followed 
by readjudication and the issuance of a supplemental 
statement of the case in March 2008.  As such, the third 
element of Vazquez-Flores notice has been satisfied.  See 
Prickett, supra.

As to the fourth element, the aforementioned letters provided 
notice of the types of evidence, both medical and lay, 
including employment records, that could be submitted in 
support of his claims, and these letters were followed by 
readjudication and the issuance of a supplemental statement 
of the case in March 2008.  As such, the Board finds that the 
fourth element of Vazquez-Flores is satisfied.  See Prickett, 
Sanders, supra.

In light of the foregoing, the Board finds that the 
requirements of Vazquez-Flores are met.  The Board, 
therefore, finds that the requirements of Pelegrini II are 
met and that the VA has discharged its duty to notify on the 
claims for increased ratings on appeal.  See Pelegrini II, 
supra.  There is otherwise no indication that any effort by 
the RO adversely affected the essential fairness of the 
adjudication.  See Sanders, supra.  As such, the Board finds 
that the duty to notify has been satisfied with respect to 
all the claims on appeal.

VA also has a duty to assist the Veteran in the development 
of the claim.  This duty includes assisting the Veteran in 
the procurement of service treatment records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  VA has 
obtained the service treatment records and made reasonable 
efforts to obtain relevant post-service records adequately 
identified by the Veteran.  Specifically, the information and 
evidence that have been associated with the claims file 
includes the Veteran's own statements he presented, private 
treatment reports and reports from multiple VA examinations 
completed in 2006 and 2007 that contain sufficient evidence 
to equitably adjudicate the claims on appeal.  Thus, the 
Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  Significantly, neither the appellant 
nor his representative has identified, and the record does 
not otherwise indicate, any additional existing evidence that 
is necessary for a fair adjudication of the claims that has 
not been obtained.  In this regard, the veteran himself 
stated in June 2008 that he had no additional evidence to 
present.  Hence, no further notice or assistance to the 
appellant is required to fulfill VA's duty to assist the 
appellant in the development of the claims.  Smith v. Gober, 
14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 
2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see 
also Quartuccio v. Principi, 16 Vet. App. 183 (2002). 

II.  Legal Criteria/Analysis

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a) (West 2002).  
When there is an approximate balance in the evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2008).  In 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court of 
Appeals for Veterans Claims held that an appellant need only 
demonstrate that there is an "approximate balance of 
positive and negative evidence" in order to prevail.  The 
Court has also stated, "It is clear that to deny a claim on 
its merits, the evidence must preponderate against the 
claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert.

A.  Service Connection Claims 

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted during 
active military service, or for aggravation of a pre-existing 
injury suffered, or disease contracted, during such service.  
38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.303(a), 3.304.  There are 
some disabilities, including arthritis, for which service 
connection may be presumed if the disorder is manifested to a 
degree of 10 percent or more within one year of separation 
from service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. 
§§ 3.307, 3.309.
 
Where there is a chronic disease shown as such in service, 
subsequent manifestations of the same chronic disease at any 
later date, however remote, are service connected, unless 
clearly attributable to intercurrent causes. 38 C.F.R. § 
3.303(b).  When a condition noted during service is not shown 
to be chronic, or the fact of chronicity in service is not 
adequately supported, then a showing of continuity of 
symptomatology after discharge is required to support the 
claim.  Id.  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

Service connection is warranted for disability which is 
proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310.  Service connection 
may also be established for that portion of a disability 
resulting from aggravation of a service-connected disability.  
Allen v. Brown, 7 Vet. App. 439, 448 (1995).

The Court has held that, in order to prevail on the issue of 
service connection, there must be medical evidence of: (1) a 
current disability; (2) medical, or in certain circumstances, 
lay evidence of in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
present disease or injury.  Hickson v. West, 12 Vet. App. 
247, 253 (1999).

The service treatment records, including the reports from the 
March 1970 separation examination and medical history 
collected at that time, do not reflect any evidence of a left 
hip, back, left calf or left hand disorder.  A December 1966 
private physician's statement filed with the service 
treatment records noted that the Veteran had been treated for 
spinal meningitis in 1948 when he was three months old, with 
symptoms involving the legs from the hips down which took 
approximately five years to overcome.  These residuals thus 
cleared many years prior to service.  In this regard, the 
musculoskeletal examination at service entrance in December 
1967 was negative.  The Veteran did report having a low 
backache that was worsened with heavy lifting on a medial 
history compiled at that time. 

After service, VA examinations conducted in September 1970 
and February 1971 did not demonstrate left hip, back, of left 
calf disorders.  The Veteran did at the February 1971 VA 
examination complain about numbness on the palmar surface of 
the left hand in connection with the service connected 
shrapnel wound of the left forearm which will be discussed 
below.

Thereafter, a February 2007 VA examination showed the Veteran 
reporting mid to low back pain that he said had always been 
present since service.  He attributed this pain to carrying 
heavy loads during service.  The Veteran denied a specific 
history of trauma or hospitalization involving the back, but 
reported a history of chiropractic treatment since the 1970s.  
X-rays of the spine conducted in conjunction with this 
examination showed mild degenerative disc disease.  The 
examiner concluded that the Veteran's back condition was not 
caused by or aggravated by his service connected shoulder or 
leg conditions, saying there was "simply no anatomic or 
medical evidence to support any association."  He stated 
that the shrapnel wounds resulted in no disability "that 
would in any way be expected to cause or aggravate the 
Veteran's low back condition as claimed."  

A review of the remaining evidence reveals no clinical 
evidence linking a current back disorder to service or a 
service connected disability, to include by way of 
aggravation, or any clinical evidence demonstrating that the 
Veteran has a current left hip or left calf disability as a 
result of service.  With respect to the left hand, 
neurological disability related thereto is already 
compensated by the service connected rating assigned under DC 
8516 for residuals of shrapnel wounds of the left arm.  
Moreover, a 10 percent service connected disability rating is 
currently in effect for tendonitis of the left wrist under DC 
5024.  There is no competent evidence linking a disability of 
the left hand not already compensated by these ratings 
current assigned under DCs 5024 or 8516 to service.   

As for the Veteran's assertions that he has an additional 
left hand disorder for which service-connection has not been 
granted that is related to service; that he has left hip and 
left calf disorders that are the result of service, and that 
he has a back disorder as a result of service or service 
connected disability, such assertions cannot be used to 
establish a claim as a layperson is not qualified to render a 
medical opinion regarding the etiology of disorders and 
disabilities.  See Cromley v. Brown, 7 Vet. App. 376, 379 
(1995); Espiritu v. Derwinski, 2 Vet. App. 492, 494-5 (1992) 
(finding that competent medical evidence means evidence 
provided by a person who is qualified through education, 
training, or experience to offer medical diagnoses, 
statements, or opinions).  As such, and given the lack of any 
competent medical evidence linking the conditions for which 
service connection is claimed to service or service-connected 
disability, the claims for service connection must be denied.  
Hickson, supra.  

Finally, in reaching the above decisions, the Board 
considered the doctrine of reasonable doubt; however, as the 
preponderance of the evidence is against the Veteran's claims 
for service connection, the doctrine is not for application.  
Gilbert, supra.  

B.  Increased Rating Claims

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  
Separate diagnostic codes identify the various disabilities.  
Where an increase in the disability rating is at issue, the 
present level of the Veteran's disability is the primary 
concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  
However and as previously noted, the claims for increased 
ratings for PTSD and an eight centimeter scar of the left 
elbow are based on the assignment of the initial ratings for 
these conditions following the initial awards of service 
connection for these conditions by rating action in August 
2006.  The United States Court of Appeals for Veterans Claims 
(Court) held that the rule articulated in Francisco did not 
apply to the assignment of an initial rating for a disability 
following an initial award of service connection for that 
disability.  Fenderson v. West, 12 Vet. App. 119 (1999); See 
Hart v. Mansfield, 21 Vet App 505 (2007); Francisco, 7 Vet. 
App. at 58.  

1.  Shrapnel Wounds of the Right Clavicle and Right Calf 
(Muscle Group XI)

A muscle injury rating will not be combined with a peripheral 
nerve paralysis rating of the same body part, unless the 
injuries affect entirely different functions.  
38 C.F.R. § 4.55(a). 

An open comminuted fracture with muscle or tendon damage will 
be rated as a severe injury of the muscle group involved 
unless, for locations such as in the wrist or over the tibia, 
evidence establishes that the muscle damage is minimal.  
38 C.F.R. § 4.56(a). 

A through-and-through injury with muscle damage shall be 
evaluated as no less than a moderate injury for each group of 
muscles damaged.  38 C.F.R. § 4.56(b).  
For VA rating purposes, the cardinal signs and symptoms of 
muscle disability are loss of power, weakness, lowered 
threshold of fatigue, fatigue-pain, impairment of 
coordination and uncertainty of movement.  
38 C.F.R. § 4.56(c). 

38 C.F.R. § 4.56(d)(1),(2),(3),(4) provide that disabilities 
resulting from muscle injuries under diagnostic codes 5301 
through 5323, shall be classified as "slight," "moderate," 
"moderately severe" or "severe" as follows: 

Slight Disability of Muscles:

(i)	Type of injury:  Simple wound of muscle without 
debridement or infection.

(ii)	History and complaint:  Service department record of 
superficial wound with brief treatment and return to duty. 
Healing with good functional results. No cardinal signs or 
symptoms of muscle disability as defined in paragraph (c) of 
this section.

(iii)	Objective findings:  Minimal scar. No evidence of 
fascial defect, atrophy, or impaired tonus. No impairment of 
function or metallic fragments retained in muscle tissue.

Moderate Disability of Muscles:

(i)	Type of Injury:  Through and through or deep penetrating 
wound of short track from a single bullet, small shell or 
shrapnel fragment, without explosive effect of high velocity 
missile, residuals of debridement, or prolonged infection. 

(ii)	History and complaint:  Service department record or 
other evidence of in-service treatment for the wound.  Record 
of consistent complaint of one or more of the cardinal signs 
and symptoms of muscle disability as defined by 
38 C.F.R. § 4.56(c), particularly lowered threshold of 
fatigue after average use, affecting the particular functions 
controlled by the injured muscles. 

(iii)	Objective findings:  Entrance and (if present) exit 
scars, small or linear, indicating short track of missile 
through muscle tissue.  Some loss of deep fascia or muscle 
substance or impairment of muscle tonus and loss of power or 
lowered threshold of fatigue when compared to the sound side.

Moderately Severe Disability of Muscles:

(i)	Type of Injury:  Through and through or deep penetrating 
wound by small high velocity missile or large low-velocity 
missile, with debridement, prolonged infection, or sloughing 
of soft parts, and intermuscular scarring.

(ii)	History and Complaint:  Service department record or 
other evidence showing hospitalization for a prolonged period 
for treatment of wound.  Record of consistent complaint of 
cardinal signs and symptoms of muscle disability as defined 
by 38 C.F.R. § 4.56(c) of this section and, if present, 
evidence of inability to keep up with work requirements.

(iii)	Objective Findings:  Entrance and (if present) exit 
scars indicating track of missile through one or more muscle 
groups.  Indications on palpation of loss of deep fascia, 
muscle substance, or normal firm resistance of muscles 
compared with sound side.  Tests of strength and endurance 
compared with sound side demonstrate positive evidence of 
impairment.

Severe Disability of Muscles:

(i)	Type of injury:  Through and through or deep penetrating 
wound due to high-velocity missile, or large or multiple low 
velocity missiles, or with shattering bone fracture or open 
comminuted fracture with extensive debridement, prolonged 
infection, or sloughing of soft parts, intermuscular binding 
and scarring.

(ii)	History and complaint:  Service department record or 
other evidence showing hospitalization for a prolonged period 
for treatment of wound.  Record of consistent complaint of 
cardinal signs and symptoms of muscle disability as defined 
in paragraph (c) of this section, worse than those shown for 
moderately severe muscle injuries, and, if present, evidence 
of inability to keep up with work requirements.

(iii)	Objective findings:  Ragged, depressed and adherent 
scars indicating wide damage to muscle groups in missile 
track.  Palpation shows loss of deep fascia or muscle 
substance, or soft flabby muscles in wound area.  Muscles 
swell and harden abnormally in contraction.  Tests of 
strength, endurance, or coordinated movements compared with 
the corresponding muscles of the uninjured side indicate 
severe impairment of function.  If present, the following are 
also signs of severe muscle disability:
(A)	X-ray evidence of minute multiple scattered foreign 
bodies indicating intermuscular trauma and explosive effect 
of the missile.
(B)	Adhesion of scar to one of the long bones, scapula, 
pelvic bones, sacrum or vertebrae, with epithelial sealing 
over the bone rather than true skin covering in an area where 
bone is normally protected by muscle.
(C)	Diminished muscle excitability to pulsed electrical 
current in electrodiagnostic tests.
(D)	Visible or measurable atrophy.
(E)	Adaptive contraction of an opposing group of muscles.
(F)	Atrophy of muscle groups not in the track of the 
missile, particularly of the trapezius and serratus in wounds 
of the shoulder girdle.
(G)	Induration or atrophy of an entire muscle following 
simple piercing by a projectile.

RIGHT CLAVICLE  

As the Veteran is right handed (see e.g. September 1970 VA 
examination reports), the service connected right shoulder 
disability involves the "major" extremity.  A rating in 
excess of 30 percent for disability due to injury in a major 
muscle group in the shoulder girdle requires there to be 
"severe" disability.  38 C.F.R. § 4.73, DC 5301-5304. 

Limitation of motion of the major arm will be evaluated 20 
percent disabling where at the shoulder level, 30 percent 
disabling where midway between the side and shoulder level, 
and 40 percent disabling where limited to 25 degrees from the 
side.  DC 5201.

The Veteran sustained a shrapnel fragment wound to the left 
arm and right supraclavicular region during service in 
Vietnam in February 1969 when he was injured by booby trap.  
The wound was debrided thereafter, with the complaints by the 
Veteran being limited to pain in the little finger.  There 
was no numbness or paralysis and no nerve or artery 
involvement.  

Following service separation, service connection for a 
shrapnel wound of the right supraclavicular area with a 
retained foreign body was granted by a May 1970 rating 
decision, and a noncompensable rating was assigned.  
Thereafter, a September 1970 VA orthopedic examination showed 
the Veteran reporting that his principal complaint was in his 
right shoulder.  Full motion in the shoulder was demonstrated 
upon examination at that time and there was some crepitation 
on passive rotation of the arm.  An x-ray of right shoulder 
showed a retained foreign body approximately one-half 
centimeter in diameter.  The diagnoses included a metallic 
foreign body in the region of the second rib above the medial 
border and superior border of the right clavicle and probable 
chronic subacromial bursitis of the right shoulder.  

In February 1971, a VA examination showed normal right 
shoulder motion with pain at 90 degrees of abduction of the 
right arm that continued to 180 degrees of abduction.  The 
diagnoses included supraspinatus tendonitis versus 
subacromial bursitis.  A March 1971 rating decision increased 
the rating for the right shoulder to 10 percent under DC 
5301, and added supraspinatus tendonitis to the service-
connected disability.  

Thereafter, the pertinent evidence includes reports from a 
July 2006 VA examination of the right shoulder that showed 
the following ranges of motion:  100 degrees of forward 
flexion, 110 degrees of abduction, external rotation to 85 
degrees and internal rotation to 75 degrees.  Repeated motion 
showed moderate pain, weakness and fatigue.  Based on these 
findings, an August 2006 rating decision increased the rating 
to 20 percent under DCs 5301-5201 on the basis of the 
additional disability due to the fatigue, pain and weakness 
shown at the July 2006 VA examination.  Mild acromiclavicular 
(hereinafter AC) degenerative joint disease was added to the 
service connected disability.  

A private clinical report dated in January 2007 revealed 
range of motion findings demonstrating that the Veteran was 
able to abduct his right arm at the shoulder level to 45 
degree from the side and with the arm extended he could 
abduct to 90 degrees (shoulder level).  Forward extension was 
to 90 degrees.  The examiner's impression was that the 
Veteran had a moderately severe disability in the right 
shoulder.  

At a March 2007 VA examination, the Veteran described pain, 
stiffness, weakness and tenderness in the right shoulder but 
no episodes of dislocation, subluxation, or locking.  Motion 
was to 100 degrees of forward elevation and abduction with 
tenderness at the extremes of motion and 80 degrees of 
internal and external rotation with tenderness at the 
extremes of motion.  The Veteran reported increased pain, 
weakness, and fatigability without additional incoordination 
with repetitive use.  The condition of the right shoulder was 
summarized as involving bursitis, crepitus, tenderness, 
tendonitis, painful movement, abnormal motion and guarding of 
movement.  The examiner stated that this condition mildly 
impaired traveling, dressing, toileting, and grooming, 
moderately impaired shopping and bathing, and severely 
impaired performing chores, exercise and sports.  Over the 
right medial clavicle, there was a two centimeter scar that 
was barely visible with no disfigurement or tissue loss.  

Private clinical reports dated in October and November 2007, 
to include x-ray reports, resulted in a diagnosis of 
subacromial impingement with AC arthrosis.  Treatment 
consisted of an injection of cortisone.  Range of motion 
studies showed, at worst, 40 degrees of abduction and 30-40 
degrees of forward flexion, normal internal rotation, and 
essentially no external rotation due to pain.  There was 
severe tenderness with palpation over the AC joint.  X-rays 
revealed moderate degenerative changes of the AC joint and 
mild to moderate evidence of rotator cuff arthropathy with 
subacromioclavicular impingement.  At a November 2007 VA 
examination, the Veteran described a decrease in the normal 
functioning of the right shoulder joint over the previous 
number of years.  A private clinical report dated in March 
2008 showed impingement signs and weakness in the right 
shoulder with intact sensation to light touch.  The 
impression was rotator cuff pain and a possible tear.   

In a March 2008 decision, the RO increased the rating for the 
right shoulder disability to 30 percent under DCs 5301-5201 
based on the private medical evidence set forth above dated 
in 2007 essentially showing motion in the right arm being 
limited to a position midway between the side and shoulder 
level.  See DC 5201.  

Applying the pertinent legal criteria to the facts summarized 
above, a rating in excess of 30 percent for muscle disability 
in the major shoulder may only be assigned if there is 
"severe" disability.  See 38 C.F.R. § 4.73, DC 5301-5304.  
Such recent clinical findings as the private examiner's 
opinion in January 2007 that there was only "moderately 
severe" disability in the right shoulder and there being no 
tissue loss at the March 2007 VA examination preclude a 
finding that there is "severe" muscle disability in the 
right clavicle so as to warrant a rating in excess of 30 
percent.  Moreover, the criteria for a "severe" muscle 
disability as listed at 38 C.F.R. § 4.56(d) are not 
demonstrated, as the right shoulder disability is not shown 
to involve a through and through or deep penetrating wound; 
shattering bone fracture or open comminuted fracture; ragged, 
depressed and adherent scars; loss of deep fascia or muscle 
substance; or any of the other manifestations of "severe" 
muscle disability listed at 38 C.F.R. § 4.56(d). 

As indicated above, motion limitation in the right arm is 
contemplated in the rating assigned.  See DC 5201.  Increased 
compensation based on limitation of motion would require the 
right arm to be limited to a position at 25 degrees from the 
side, and such limitation of motion is not demonstrated by 
the clinical evidence set forth above.  Moreover, as no 
separate functional limitation due to loss of motion is shown 
that is not contemplated by the 30 percent rating currently 
assigned, there is no basis for assignment of a separate 
compensable based on limitation of motion.  See 38 C.F.R. 
§ 4.55.

As for entitlement to increased compensation under other 
potentially applicable codes, because the residual scarring 
from the shrapnel wound in the right shoulder is described as 
barely visible with no disfigurement or tissue loss, 
entitlement to an increased or separate rating for scarring 
under any of the diagnostic codes pertaining to the rating of 
skin disabilities codified under 38 C.F.R. § 4.118 is not 
warranted.  See Esteban v Brown, 6 Vet. App. 259 (1994).  
There is otherwise no evidence of neurological or other 
impairment associated with the service connected right 
shoulder disability that would warrant an increased or 
separate rating under any other potentially applicable 
diagnostic code.  See id.  In addition, there is no clinical 
evidence indicating that increased compensation is warranted 
under the  provisions of 38 C.F.R. § 4.40 with regard to 
giving proper consideration to the effects of pain in 
assigning a disability rating, as well as the provisions of 
38 C.F.R. § 4.45 and the holding in DeLuca v. Brown, 8 Vet. 
App. 202 (1995).  As such, a rating in excess of 30 percent 
for the service connected disability in the right clavicle 
cannot be granted.  

RIGHT CALF (MUSCLE GROUP XI) 

A compensable rating for disability affecting the calf, 
Muscle Group 5311, requires evidence of moderate disability.  
38 C.F.R. § 4.73, DC 5311.  Slight disability of Muscle Group 
5311 warrants a noncompensable rating.  Id.  

In September 1968 while serving in Vietnam, the Veteran 
sustained a fragment wound to the right calf with no artery 
or nerve involvement as a result of being injured by a booby 
trap fragment.  The wound was debrided without complication.  
After service, a May 1970 rating decision granted service 
connection for a shrapnel wound of the right calf, Muscle 
Group XI.  A noncompensable rating was assigned under DC 
5311, and this rating has been continued until the present 
time.  

Pertinent evidence includes September 1970 VA examination 
reports showing a circular scar on the medial side of the 
right calf below the knee that was approximately four inches 
in size.  The scar was well healed and said to "obviously" 
not involve the deeper structures.  The diagnosis in 
pertinent part was "[s]uperficial laceration, medial and 
upper area of the right calf which is not serious and very 
superficial."  At a February 1971 VA examination, the scar 
on the right calf was descried as one inch in diameter, 
smooth, and not retracted.  The Veteran voiced no complaints 
with respect to this scar.    

Additional evidence includes reports from a July 2006 VA 
examination, at which time the Veteran described having 
decreased sensation over the shrapnel wound scar to the right 
calf since service.  He said he was not receiving any current 
treatment for the right calf, and the wound was described as 
having not been the result of a through and through injury.  
There were no infections or associated bone, nerve, vascular, 
or tendon injuries.  There were said to have been no flareups 
of muscle injury residuals.  Symptoms were limited to 
decreased sensation about the scar, and the Veteran denied 
having any uncertainty of movement, pain, increased 
fatigability, weakness, or decreased coordination.  The 
physical examination of the right calf wound showed no loss 
of deep facial or muscle substance or intermuscular scarring.  
Muscle strength was normal.  There was a one by two 
centimeter scar at the right mid-upper aspect of the calf 
that was not painful and non adherent.  There were not 
separate entry and exit wounds but there was a loss of 
sensation about the scar.  There was no tendon or bone damage 
and no limitation of motion.  The examiner noted that an 
affected muscle had not been injured, destroyed or traversed, 
and that there were no significant effects on occupational or 
daily activities.  

At a March 2007 VA examination, the Veteran described having 
achiness and pain in the right calf particularly with 
increased weight bearing and cold exposure.  He said his 
ability to walk or stand was perhaps slightly limited due to 
his service-connected right calf injury.  It was noted that 
there was no muscle loss as result of the shrapnel fragment 
wound and no retained foreign bodies.  The Veteran described 
no further treatment after the wound was debrided during 
service.  He said there was no redness or swelling in the 
area but that he does have some shooting pain on occasion 
that radiates to his right foot.  He described no significant 
right knee or ankle joint dysfunction as a result of the 
injury to the right calf and stated that his injury did not 
in any way restrict or limit joint motion or any functioning 
of the right lower extremity.  

Upon physical examination in March 2007, it was noted that 
the shrapnel wound in the right lower calf resulted in mild 
effects with respect to chores, shopping, exercise, sports, 
recreation and traveling with no effects on feeding, bathing, 
dressing, toileting or grooming.  The scar on the right calf 
was again noted to be one by two centimeters in size with no 
disfigurement.  There was mild to moderate decrease in 
sensation with light touch, pinprick, and monofilament 
examination about the scar but there was no disfigurement or 
tissue loss.  The examiner noted that none of the Veteran's 
scars caused any functional impairment and that they did not 
interfere with daily activities or result in any limitation 
of motion or pain.  The findings from the physical 
examination were otherwise consistent with those obtained at 
the July 2006 VA examination.   

The findings from the physical examination above show no more 
than slight disability affecting Muscle Group XI, thereby 
precluding a compensable rating under DC 5311.  In this 
regard, the examination reports have showed no loss of deep 
facial or muscle substance in the right calf with normal 
muscle strength in this area.  No tendon or bone damage has 
been shown and there are otherwise none of the manifestations 
of "moderate" muscle disability listed at 
38 C.F.R. § 4.56(d) so as to warrant a finding that there is 
moderate muscle disability resulting from the shrapnel wound 
to the right calf to warrant a compensable rating under DC 
5311.  While loss of sensation has been demonstrated, there 
is no evidence that these residuals have resulted in 
limitation of motion or other functioning so as to warrant a 
compensable rating under any other potentially applicable 
diagnostic code, nor are there any of the physical 
manifestations of scarring necessary for a compensable rating 
demonstrated.  See Esteban, supra.  

2.  Volar aspect of the Left Forearm 

A rating of 20 percent for median nerve impairment of the 
minor arm contemplates incomplete, moderate paralysis.  
38 C.F.R. § 4.124a, Diagnostic Code 8615.  A rating in excess 
of 20 percent for median nerve impairment of the minor arm 
requires severe incomplete paralysis.  Id.  The term 
"incomplete paralysis," with peripheral nerve injuries 
indicates a degree of lost or impaired function substantially 
less than the type picture for complete paralysis given with 
each nerve, whether due to varied level of the nerve lesion 
or to partial regeneration.  38 C.F.R. § 4.124a.  When the 
involvement is wholly sensory, the rating should be for the 
mild, or at most, the moderate degree.  Id.  

During service in Vietnam, the Veteran sustained a fragment 
wound to the left arm in the same accident sustained by 
contact with a booby trap in February 1969 that result in a 
fragment wound the right supraclavicular region.  The wound 
was debrided and there was no nerve or artery involvement.  
There was no numbness or paralysis but, as previously 
indicated, there was pain in the little finger.  There were 
no further in-service complications associated with this 
injury.  

After service, the May 1970 rating decision previously 
described granted service connection for a shrapnel wound of 
the left forearm and assigned a noncompensable rating under 
DC 5307.  After a February 1971 VA examination showed 
hypesthesia involving the volar aspect of all the fingers of 
the left hand and the distal volar aspect of the left 
forearm, a March 1971 rating decision increased the rating 
for the left forearm to 10 percent under DC 8515.  The 
service connected disability was recharacterized as a 
shrapnel wound of the volar aspect of the left forearm with 
sensory disturbance.  

Thereafter, the evidence includes reports from a July 2006 
examination of the left hand and forearm, at which time the 
Veteran described numbness, weakness, and tingling in the 
left hand that had been ongoing since service.  Decreased 
strength and dexterity were described and the Veteran stated 
the weakness and loss of sensation involved all the fingers 
of the left hand.  As a result, it was noted that there was 
mild impairment of grasping, pulling, twisting, and probing.  
X-rays of the left forearm were normal.  The Veteran stated 
that he did not miss work due to the left hand disability but 
that he loses his grip and has difficulty with driving and 
mechanical work due to this condition.  

The physical examination in July 2006 showed no deformity in 
the left hand and a mildly decreased grasp in that hand.  The 
Veteran could touch the fingertips to the palmar surface of 
the left hand without difficulty and he could completely 
extend all his fingers.  Flexion of the metacarpophalangeal 
and distal interphalangeal joints was to 85 degrees and there 
was complete extension.  Repeated motion did not result in 
pain, weakness, fatigue or incoordination.  Upon neurological 
examination, there was a moderate to severe decrease in 
sensation with light touch, pinprick, and monofilament 
examination of the entire left hand.  It was noted in 
additional reports from the July 2006 VA examination that 
such testing showed essentially no sensation "mostly over 
the wrist and the hand and fingers."  The examiner said some 
sensation remained, "moderately decreased over the 
forearm."  

No muscle wasting or muscle loss was noted at the July 2006 
VA examination.  Pulses were intact, and there were no 
flareups of symptoms described because they were said to 
occur daily, and the examiner stated that these symptoms 
appeared to have resulted in mild to moderate functional 
impairment.  The examiner noted that there were 
"significant" effects on occupational functioning due to 
decreased manual dexterity, problems with lifting and 
carrying, weakness and fatigue.  Electromyographic studies 
were consistent with early or mild left carpal tunnel 
syndrome.  While there was nerve dysfunction with neuritis, 
there was no paralysis or neuralgia.  A six centimeter scar 
was shown across the volar surface of the distal left forearm 
that was not disfiguring and involved no tissue loss.  There 
were no complaints regarding this scarring, with no pain, 
adherence to underlying tissue, loss of skin or any 
limitation of motion or functioning resulting from the scars.  
 
Following the July 2006 VA examination, an August 2006 rating 
decision, citing to the evidence from this examination of 
moderate to severe decrease in sensation in the left hand, 
increased the rating for the right forearm to 20 percent 
under DC 8615.  A rating decision later in August 2006 
granted service connection for tendonitis in the left wrist 
and assigned a 10 percent rating for this disability.  The 
propriety of this rating is not currently before the Board as 
the Veteran has not perfected an appeal with respect to this 
rating.  

Thereafter, the previously referenced January 2007 private 
physician's statement noted that the left forearm showed old 
scarring from shrapnel wounds with decreased hand grip and 
decreased sensation in the forearm and hand.  There was a 
good radial pulse, and the examiner's impression was that 
there was moderate disability in the left forearm and hand.   

At a March 2007 VA examination, the Veteran describe 
paresthesias and numbness that affected the left forearm from 
the level of the medial epicondyles, radiating downward 
across the volar aspect of the left wrist in to the left hand 
and two thirds of the way back up the extensor aspect of the 
left forearm.  Surgical scars were said to be located over 
the left forearm and over the medial epicondyles.  The scars 
were minimally tender with decreased sensation which was said 
to have remained essentially stable.  The Veteran did 
describe flareups of his left forearm, hand, and wrist 
symptomatology with exposure to cold and overall increased 
activity.  He said that he wore a wrist brace during flareups 
in the past and that he wears a copper bracelet which he 
feels provides therapeutic benefits.  The Veteran said he 
took Motion and Tylenol on an as needed basis.  He described 
decreased sensation and strength to the left hand and that he 
does drop items and has difficulty with fine touch activities 
as a result.  

Upon physical examination in March 2007, there was pain, 
stiffness, weakness, and tenderness observed in the left 
wrist.  Moderate to severe flareups were said to occur weekly 
that involved increased pain, difficulty with lifting and 
weight bearing, difficulty against resistance and some 
decreased motion.  These flareups were said to last two to 
three days.  Range of motion testing showed dorsiflexion to 
70 degrees and palmar flexion to 60 degrees with tenderness 
at 60 degrees with each motion.  Left ulnar deviation was to 
40 degrees with tenderness at 35 degrees and radial deviation 
was to 15 degrees with tenderness at 15 degrees.  Repetitive 
use was said to result in a mild increase in pain, without 
any additional weakness, excess fatigability, incoordination, 
lack of endurance or additional loss of motion.  The examiner 
could not express without resorting to mere speculation the 
degree of additional limitation due to repetitive use during 
a flareup.  

Upon neurological examination, there was a moderate to severe 
decrease in sensation with light touch, pinprick, and 
monofilament examination of the entire left hand.  There was 
no muscle wasting or muscle loss noted and pulses were 
intact.  In summarizing the Veteran's condition, the examiner 
stated there was tenderness, tendonitis and painful movement 
in the left wrist and that the shrapnel wound to the left 
forearm resulted in decreased manual dexterity, problems with 
lifting and carrying, difficulty reaching, decreased 
strength, and pain.  As a result, the examiner said the 
Veteran was assigned to different duties at his place of 
employment.  This condition was also said by the examiner to 
result in mild impairment of shopping, traveling, bathing, 
dressing, toileting and grooming and moderate impairment in 
performing chores, exercise, sports and recreation.  The 
diagnosis was chronic left wrist tendonitis which the 
examiner stated resulted in significant occupational effects.   

In order to warrant a rating in excess of 20 percent for the 
Veteran's minor wrist under DC 8615, the evidence would have 
to demonstrate "severe" incomplete paralysis.  While the 
clinical evidence above does show some neurological 
disability that impacts employment, the July 2006 VA 
examination described the Veteran's carpal tunnel syndrome as 
"mild" and noted that while there was nerve dysfunction 
with neuritis, there was no paralysis or neuralgia.  Also at 
that examination, pulses were intact and there was only a 
mild decrease in the Veteran's ability to grip with the left 
hand.  Moreover, in January 2007, a private physician 
concluded that there was only moderate disability in the left 
forearm and hand.  The Veteran himself stated to the VA 
examiner in July 2006 that he had not missed any work due to 
the disability at issue, and the March 2007 VA examination 
described only mild impairment of such activities as dressing 
and grooming and moderate impairment of performing chores.  
Finally, at the July 2006 VA examination, the Veteran could 
touch the fingertips to the palmar surface of the left hand 
without difficulty and he could completely extend all his 
fingers.  In their totality, these findings could not 
reasonably said to result in severe incomplete paralysis so 
as to warrant increased compensation under DC 8615.   

With respect to the finding at the March 2007 VA examination 
that there were "significant occupational effects" 
resulting from tendonitis in the left wrist, the disability 
resulting from tendonitis is not, as previously noted, a 
matter for current consideration by the Board.  The clinical 
evidence above showed no muscle wasting or muscle loss 
associated with the shrapnel wound of the left forearm, and 
otherwise shows none of the manifestations of a muscle injury 
that would warrant increased compensation under any pertinent 
provisions of 38 C.F.R. § 4.73.  Finally, as the scarring was 
said by the evidence above to not be disfiguring, involve no 
tissue loss, adherence to underlying tissue, loss of skin, or 
any limitation of motion of functioning, increased 
compensation can also not be assigned under any pertinent 
provision pertaining to the rating of scars codified at 
38 C.F.R. § 4.118.  See Esteban, supra. 

3.  Eight Inch Scar of the Left Elbow

The criteria listed under DC 7803 provide for a 10 percent 
rating for superficial scars that are unstable.  Superficial 
scars that were tender and painful on objective demonstration 
warranted a 10 percent rating under DC 7804.  Superficial 
scars that are painful on examination warrant a 10 percent 
rating under DC 7804.  Scars may also be rated on the basis 
of the limitation of function of the part affected under DC 
7805.  

The diagnostic criteria for rating skin disabilities also 
provide for a 10 percent rating for scars other than the 
head, face, or neck that are deep or that cause limited 
motion and involve an area or areas exceeding 6 square inches 
(39 sq. cm.).  DC 7801.  A 10 percent rating is warranted for 
scars other than the head, face, or neck that are superficial 
and do not cause limited motion that involve an area or areas 
of 144 square inches (929 sq. cm.) or greater.  DC 7802.  
While amendments to the criteria for rating skin disabilities 
were enacted during the pendency of the appeal, they only 
apply to claims filed on or after October 23, 2008, 
subsequent to the Veteran's claim.  See 73 Fed. Reg. 54708, 
September 23, 2008.  

Service connection for an eight centimeter scar of the left 
elbow was granted by an August 2006 rating decision as 
previously noted.  A noncompensable rating was assigned under 
DC 7802.  Pertinent evidence with respect to this issue 
includes reports from the aforementioned July 2006 VA 
examination that showed an L-shaped eight centimeter scar 
just lateral to the medial condyle.  No disfigurement or 
tissue loss was noted.  The Veteran voiced no complaints with 
respect to this scar, and no pain, adherence to underlying 
tissue, loss of skin or any limitation of motion or 
functioning resulting from the scars was demonstrated at this 
examination.  At the March 2007 VA examination, the findings 
with respect to this scar were essentially the same as those 
obtained at the July 2006 VA examination, and it was noted at 
that time that there were no significant occupational effects 
resulting from this scarring and no effects on usual daily 
activities.   

Applying the pertinent legal criteria to the objective 
clinical findings of record as summarized above, the Board 
concludes that a compensable rating for the service-connected 
eight centimeter scar of the left elbow is not warranted 
under any potentially applicable code under the criteria for 
rating skin disorders.  A ten percent is not warranted under 
7803 as the service-connected skin disability at issue does 
not involve superficial scars that are poorly nourished with 
repeated ulceration or that are unstable.  Moreover, as the 
evidence above does not demonstrate that the service-
connected left elbow scarring is tender or painful on 
objective demonstration or upon physical examination, a 
compensable rating is not warranted under the criteria 
codified at DC 7804.  The clinical evidence of record also 
does not reveal any limitation of functioning of any part 
affected by the service connected skin disorder of the left 
elbow, thus precluding increased compensation under the 
criteria codified at DC 7805.  Finally, as this service-
connected skin disability does not involve scarring that is 
deep or that causes limited motion, or involves no limitation 
of motion but affects an area or areas of 144 square inches 
or 929 sq. cm. or greater, increased compensation cannot be 
assigned under the criteria codified at DCs 7801 and 7802.  
Accordingly, a compensable rating for the Veteran's service-
connected scarring of the left elbow is not warranted at any 
time subsequent to the effective date of the initial rating, 
March 30, 2006.  See 38 C.F.R. § 3.400; Fenderson, supra. 

4.  PTSD

A 70 percent evaluation for PTSD requires occupational and 
social impairment, with deficiencies in most areas, such as 
work, school, family relations, judgment, thinking, or mood, 
due to such symptoms as:  suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence) spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
relationships.

Service connection for PTSD was granted by an August 2006 
rating decision.  A 30 percent rating was assigned effective 
from March 30, 2006.  Evidence then of record included 
reports from a June 2006 VA psychiatric examination that 
showed the Veteran to be appropriately groomed and dressed 
with a mildly constricted affect.  The Veteran reported that 
his mood was "down," and the Veteran was intact to person, 
time and place.  Thought process was logical and thought 
content was unremarkable.  Judgment and insight were intact 
and inappropriate or obsessive behavior was not reported.  He 
reported that he wakes up at night with distressing memories 
of combat.  There were no homicidal or suicidal thoughts and 
there was good impulse control.  No problems with maintaining 
hygiene or the activities of daily living were reported and 
memory was intact.  

Symptoms of PTSD were said at the June 2006 VA examination to 
include recurrent and intrusive recollections of traumatic 
events with the feeling that these events were recurring; 
avoidance of activities, places and people that reminded the 
Veteran of combat; and difficulty with sleep, hypervigilance 
and exaggerated startle response.  These symptoms were said 
to cause clinically significant distress or impairment in 
social, occupational or other important areas of functioning.  
The Global Assessment of Functioning (GAF) Score was 55, and 
the examiner stated the Veteran's PTSD resulted in a minimal 
effect on employment and a moderate effect on interpersonal 
functioning.  It was noted the Veteran was employed full 
time, and that any decrease in work efficiency due to PTSD 
was transient. 

At a March 2007 VA psychiatric examination, the Veteran 
reported no psychiatric treatment or medication.  Upon 
examination, the Veteran was appropriately dressed.  There 
was some psychomotor restlessness.  Speech was spontaneous 
and coherent and the Veteran was cooperative with the 
evaluation.  His affect was frustrated, angry and somewhat 
restless and his mood was dissatisfied.  The Veteran was 
oriented to three spheres and thought process was mildly 
slowed.  There was no looseness of association or flight of 
ideas.  No illogical thinking was demonstrated and judgment 
was intact.  There was no intellectual impairment and the 
Veteran had insight into his condition.  He described 
nightmares and other sleep problems and said he sleeps two to 
four hours a night.  No hallucinations were reported and no 
inappropriate or obsessive behavior was reported.  No 
suicidal or homicidal ideation was reported and the Veteran 
was said to be able to maintain his own personal hygiene.  
PTSD was said to not interfere with the activities of daily 
living and remote, recent and immediate memory were all 
intact.      

Symptoms of PTSD at the March 2007 VA psychiatric examination 
were described as including intrusive daytime recollections 
and dreams that occur three to four times a week that disrupt 
sleeping.  The Veteran not describe flashbacks but did report 
psychological distress.  The examiner said the Veteran's 
symptoms of PTSD continue to be at the moderate level and 
that he continued to show detachment and emotional numbing as 
well as hypervigilance and exaggerated startle response.  The 
Veteran said he was still working and the examiner concluded 
that the Veteran's PTSD had not impaired employability.  He 
did state that PTSD had limited the Veteran's interpersonal 
and social relationships and to some extent limited 
recreational activities.  The two prominent symptoms were 
avoidance of people and irritability.  

In December 2007, the Veteran was afforded a private 
psychological evaluation.  The mental status consultation 
showed the Veteran's hands to shake when he described 
memories of combat.  His associations were logical but his 
stream of mental activity was conspicuously poor based on an 
inability to finish a topic without starting another and then 
forgetting what he was going to say.  Affect and mood were 
extremely depressed and cognition was poor.  Immediate recall 
was poor and insight into his condition and judgment were 
"at least fair."  The GAF score following the examination 
was "48/52."  The examiner stated that the Veteran's 
condition was severe and that there was a deteriorating 
emotional state and mental functioning.  He indicated that 
the Veteran's ability to carry out even simple directions in 
a competitive setting was severely in doubt and that his 
ability to govern his emotions even under ordinary stress was 
"quite difficult if not actually impossible."  The examiner 
stated the Veteran's inability to attach himself to others 
precluded him from being able to work successfully with 
others in any type of competitive setting.  The prognosis was 
poor.  Thereafter, a March 2008 rating decision increased the 
rating for PTSD to 50 percent effective from the grant of 
service connection, March 30, 2006.  

With respect to whether the evidence of record during the 
rating period on appeal reflects the specific criteria 
necessary for a 70 percent rating, this evidence fails to 
demonstrate suicidal ideation, obsessional rituals, near-
continuous panic or impaired impulse control.  Furthermore, 
there is no indication of spatial disorientation as the 
Veteran has been shown to have been oriented to all three 
spheres.  The evidence also does not exhibit neglect of 
appearance or hygiene.  As such, the Board finds that when 
the evidence is viewed in its totality, it simply does not 
demonstrate that the specific criteria for a 70 percent 
rating for PTSD codified at 38 C.F.R. § 4.130 are met.  See 
Massey v. Brown, 7 Vet. App. 204, 208 (1994) (finding the 
Board may only consider the specific factors as are 
enumerated in the applicable rating criteria); see also 
Pernorio v. Derwinski, 2 Vet. App. 625, 628 (1992).  

The Board has considered the private psychologist's December 
2007 assessment with regard to the impact PTSD has on the 
Veteran's ability due to function in stressful work 
circumstances and establish effective relationships and the 
fact that the lowest GAF score shown has been 48, which 
approximates "serious" impairment in social and 
occupational functioning on a hypothetical continuum of 
mental health illness.  See Carpenter v. Brown, 8 Vet. App. 
240, 242 (1995); see also Richard v. Brown, 9 Vet. App. 266, 
267 (1996), citing Diagnostic and Statistical Manual of 
Mental Disorders (4th ed. 1994); 8 C.F.R. § 4.130 
[incorporating by reference the VA's adoption of the American 
Psychiatric Association: DIAGNOSTIC AND STATISTICAL MANUAL 
FOR MENTAL DISORDERS, Fourth Edition (DSM-IV), for rating 
purposes].  The December 2007 private psychologist's report 
did not specifically address the Veteran's current employment 
situation, and is somewhat in conflict with the reports from 
the March 2007 VA psychiatric examination wherein the Veteran 
stated that he was currently working and it was concluded 
that PTSD had not impaired employability.  Moreover, the 
conclusion at June 2006 VA examination was that the Veteran's 
PTSD had only a minimal effect on employment, and the Veteran 
reported at this examination that he was employed full-time.  
As such, and given the fact that the specific criteria for a 
rating in excess of 50 percent for PTSD are not demonstrated, 
the Board finds that an increased rating for PTSD is not 
warranted at any time subsequent to the effective date of the 
initial rating, March 30, 2006.   See 38 C.F.R. § 3.400 
(2007); Massey, Pernorio, Fenderson, supra.  

5.  Final Considerations

In exceptional cases where schedular evaluations are found to 
be inadequate, the RO may refer a claim to the Chief Benefits 
Director or the Director, Compensation and Pension Service, 
for consideration of "an extra-schedular evaluation 
commensurate with the average earning capacity impairment due 
exclusively to the service-connected disability or 
disabilities."  See Barringer v. Peak, 22 Vet App 242 (2008)  
The governing norm in these exceptional cases is:  A finding 
that the case presents such an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards."  Floyd v. Brown, 9 Vet. 
App. 88, 94 (1996).  In this case, however, the schedular 
evaluations for the service connected disabilities addressed 
above are not inadequate.  As indicated, ratings in excess of 
those currently assigned are provided for certain 
manifestations of the Veteran's service-connected residuals, 
but those manifestations are not present in this case.  
Moreover, the Board finds no evidence of an exceptional 
disability picture, as the service-connected residuals have 
not shown functional limitation beyond that contemplated by 
the ratings currently assigned.  Accordingly, referral of 
this decision for extraschedular consideration is not 
indicated.  

The Veteran asserts a much more debilitating condition due to 
the service-connected disabilities addressed herein than was 
demonstrated by the clinical evidence cited above, and the 
Board fully respects the Veteran's sincere assertions in this 
case.  However, it finds the probative weight of this 
positive evidence to be overcome by the more objective 
negative evidence cited above.  See Routen, Espiritu, supra.  
Thus, as the probative weight of the negative evidence 
exceeds that of the positive, the claims for increased 
ratings must be denied.  Gilbert, 1 Vet. App. at 49.   


ORDER

Entitlement to service connection for a left hip disorder, to 
include arthritis, is denied. 

Entitlement to service connection for a back disorder, to 
include as secondary service connected shrapnel wounds of the 
right calf and right shoulder, is denied.  

Entitlement to service connection for a left calf condition 
is denied.  

Entitlement to service connection for a left hand condition 
with arthritis is denied.   

Entitlement to a rating in excess of 30 percent for a 
shrapnel wound of the medial and superior border of the right 
clavicle with a retained foreign body in the supraclavicular 
area; supraspinatus tendonitis and mild degenerative joint 
disease of the right shoulder is denied. 

Entitlement to a rating in excess of 20 percent for a 
shrapnel wound of the volar aspect of the left forearm with 
sensory disturbance is denied.  

Entitlement to a compensable initial rating for an 8 
centimeter scar of the left elbow is denied.  

Entitlement to a compensable rating for a superficial 
shrapnel wound of the right calf, Muscle Group XI, is denied.  

Entitlement to an initial rating for post-traumatic stress 
disorder PTSD in excess of 50 percent is denied.  


____________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


